Title: From Thomas Jefferson to Martha Russell Jefferson, 7 June 1823
From: Jefferson, Thomas
To: Jefferson, Martha Russell


Dear Madam & cousin
Monticello
June 7. 23
Your favor of Feb. 25. came to hand the day before yesterday something more than 3. months after date. at what post-office it has so long loitered is useless to enquire, and the delay is mentioned only to shew that it is not imputable to me. and now that it is recieved, I wish it could be of the avail you count on. it is now exactly 50. years since I left the practice of the law, and during all that period my occupns have been on subjects so different as not to renew recollections of former studies. add to this the wane of memory at the age of 80 and you will be sensible of how little value my counsel on law questions can be. some of those indeed which you propose may be easily answered. lands, for instance, are not liable by law for  any debts of their owner while he lives, but after his death they are liable in the hands of his heir or devisee for his debts by specialty, but not those by simple contract.—a watch is not wearing apparel, and even  the wearing apparel of a decedent is liable for his debts; not so that of his wife in quantity and kind according to her condn.  you have not said who were your brother’s executors but I presume mr Gibson was not one, for that would give him authorities which otherwise he has not.  the exrs are the persons entitled to recieve the money for the horses purchased for yourself and your brother Garland; but they are not bound to pay it over to mr Gibson, but to hold it as a matter of account only, subject to the issue of the settlement of accounts. these questions are easy enough but your difficulty will be in the settlement of the accounts. this is the  office of the exrs, who in prudence & duty should employ an accountant of the first qualificns. Merchants understand these transactions better than Lawyers, because more familiar with them, and with the rights, practices and indulgences established by usage between co-partners in business. a compensation to such an Accountant by a commission on the balance finally saved, would perhaps be safest for those interested, because they would lose nothing, if they got nothing. this is the sum of what I am able to say on the case stated to me, and I am in hopes it is without error, yet not so much to be relied on, as the opinions of gentlemen whose practice keeps them in daily familiarity with these subjects. I offer it merely to prove  my willingness to be useful to you even where I have reason to doubt my competence. altho’ with mr Gibson I should consider an oath but  a matter of ceremony, yet he gives it with his acct as of course, and may be required to answer a bill of Discovery.your father and myself were intimates in the days of our boyhood; with your brothers George & Garland  my   intimacy  were of a later period and I can bear true witness to the worth of them all. George in particular was my confidential friend and agent at Richmond for 14. or 15. year.) and with a purer or more honble man  I was never connected.  I felt his death with all the grief of a very dear friend and relation. altho’ I have not the pleasure of a personal acquaintance with yourself, yet allied as you are to so much worth, you cannot but participate of it and merit the esteem of which I give you the assurance  adding to it that of an affectionate relation.Th: J